Citation Nr: 0500283	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation benefits in an amount calculated as $25,330.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1967 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an unfavorable determination in 
December 2001 by the Committee on Waivers (Committee) at the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  Jurisdiction over 
the claims folders was subsequently transferred to RO in 
Winston-Salem, North Carolina.  

In November 2004, the appellant failed to appear, without 
explanation, a video conference hearing.  He has not 
requested that the hearing be rescheduled.  


REMAND

The appellant was in receipt of VA compensation benefits due 
to service-connected post-traumatic stress disorder (PTSD) 
which had been rated 100 percent disabling since March 1992.  
He was also service-connected for a shell fragment wound scar 
on his right eyebrow.  He has been assessed with an 
overpayment of compensation benefits because of his 
incarceration for conviction of a felony, beginning 
November 1, 1999.  According to the October 2001 audit of his 
account, the appellant continued to be paid at the 
100 percent rate through January 2001, whereas he was only 
legally entitled to payment at the 10 percent rate on and 
after December 31, 1999, resulting in the overpayment to him 
of compensation benefits in an amount calculated as $25, 330.  

The appellant requested a waiver of the recovery of this 
debt, which was denied by the Committee in December 2001.  
The written report of the Committee's waiver decision in 
December 2001 is incomplete and legally inadequate in that 
the copy of that decision in the claims file gives no reasons 
for the Committee's denial of the appellant's waiver request.  

In addition, however, the appellant has strenuously 
challenged the validity of the debt charged against him on 
several grounds, including (but not limited to) sole 
administrative error by VA.  See, e.g., the November 2001 
notice of disagreement signed by the appellant's 
representative and received in December 2001.  It is quite 
clear that where the question of the validity of the debt is 
asserted, this question must be decided by VA prior to making 
a determination on the issue of waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet.App. 430 (1991); see also 
VAOPGCPREC 6-98 (April 24, 1998).  The RO has not developed 
or adjudicated the question of whether the overpayment at 
issue in this appeal has been properly created and assessed 
against the appellant.  A remand for this purpose is 
therefore required in this case.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should undertake any 
development it determines to be warranted 
and then determine whether the 
overpayment at issue in this appeal was 
properly created and assessed against the 
appellant, including (but not limited to) 
the question of whether this debt 
resulted solely from administrative error 
by VA.  If this determination is 
unfavorable to the appellant, he and his 
representative should be informed in 
writing of the RO's reasons and bases for 
this decision and of his appellate 
rights.  If a timely notice of 
disagreement is received, the RO should 
proceed with procedural development for 
possible appellate review on this issue 
by the Board.  

5.  If a debt is found to be legitimately 
assessed against the appellant, the RO 
should next send him a Financial Status 
Report (VA Form 20-5655) and provide him 
with a reasonable period of time in which 
to complete this form and return it to 
the RO in support of his waiver request.  
Then, the RO should decide the 
appellant's waiver request.  The written 
report of the Committee's decision should 
include a full explanation of the 
underlying reasons and bases for the 
Committee's determination.  The Committee 
is advised that a finding of bad faith on 
the appellant's part requires a 
discussion and finding by the Committee 
as to the appellant's intent when he 
received the erroneous benefit payments.  
See 38 C.F.R. § 1.965(b)(2).  See also 
Ridings v. Brown, 6 Vet. App. 544 (1994) 
if equity and good conscience are 
discussed by the Committee.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




